IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                  November 14, 2002 Session

      MR. SAMMY W. VEST, ET AL. v. DR. FRANCIS GOSWITZ, ET AL.

                     Appeal from the Circuit Court for Anderson County
                         No. 00LA0003 James B. Scott, Jr., Judge

                                               FILED DECEMBER 30, 2002

                                 No. E2001-01613-COA-R3-CV




This is a medical malpractice case filed on January 3, 2000, and amended on January 11 of the same
year. The suit was by Sammy W. Vest and his adult children, Anglia M. Somner, Cheryl D. Travis,
and Danny W. Vest, against Dr. Francis Goswitz and Dr. Helen Vodopick. The suit seeks damages
for the Defendants’ failure to refer Mr. Vest to a specialist, resulting in an injury to him as well as
to his children. The Trial Judge sustained a motion by the Defendants to dismiss the children as
parties Plaintiff, and later a motion for summary judgment as to Mr. Vest’s suit. He further granted
sanctions pursuant to Rule 11.03 against counsel for the Plaintiff. We affirm.

       Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                    Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., JJ., joined.

Edward A. Slavin, Jr., St. Augustine, Florida, for the Appellants, Sammy W. Vest, Anglia M.
Somner, Cheryl D. Travis and Danny W. Vest

Debra A. Thompson, Knoxville, Tennessee, for the Appellees, Francis Goswitz, M.D., and Helen
Vodopick, M.D.

                                             OPINION



       Mr. Vest and the children appeal, raising the following two issues:

         I.      SHOULD SUMMARY JUDGMENT BE REVERSED BECAUSE
                 THE COURT ERRED BY GRANTING IT WITHOUT ORDERING
                      D E F E N DA N T S ’        D E P O S I T I ON S       AND        D I S CO V E RY
                      COOPERATION?

               II.    DID THE COURT ERR BY IMPOSING SANCTIONS FOR
                      REQUESTING RECONSIDERATION OF THE SUMMARY
                      JUDGMENT ORDER?

       We believe as to both issues the standard of review is abuse of discretion by the Trial Court.
Everett v. McCall, an unreported opinion of this Court filed in Knoxville on April 3, 2001; Krug v.
Krug, 838 S.W.2d 197 (Tenn. Ct. App. 1992).

       The record discloses that at a hearing held on December 15, 2002, by order entered on March
15, 2001, the Trial Court entered a pre-trial order which, as pertinent to this appeal, provides the
following:

               2.     All party depositions will be taken on or before March 19, 2001.

               3.     Plaintiffs will identify their expert witnesses by March 19, 2001.

               4.     Defendants will identify their expert witnesses by May 18, 2001.

               5.     This trial will begin on August 28 2001.

        The Defendants’ brief (see appendix) accurately sets out with references to the record the
facts necessary for disposition of issue one.

        In light of the facts set out in the appendix, we conclude the Trial Court did not abuse its
discretion in entertaining and granting the motion for summary judgment.

        As to the second issue, the sanctions were imposed by the Trial Court because, subsequent
to the filing of a notice of appeal, counsel for the Plaintiffs filed a motion to reconsider the Trial
Court’s action upon a previous motion to alter and amend.

        In granting the sanctions, which were only against Edward A. Slavin, Jr., counsel for the
Plaintiffs, the Trial Court’s order recites the following:

                      It is further ORDERED pursuant to Tennessee Rules of Civil Procedure
               11 that plaintiff’s Motion to Reconsider Court’s Ruling on Motion to Alter,
               Amend and Correct Judgment1 was in violation of Rule 11.02(1), and that it was
               presented for an improper purpose, such as to harass or to cause unnecessary delay


           1
                     In the main, the motion to reconsider repeats the arguments made in the motion to alter, amend and
correct.

                                                           -2-
         or needless increase in the cost of litigation, and that sanctions shall be ordered to
         wit: Attorney Ed Slavin shall pay reasonable attorney’s fees and other expenses
         incurred as a direct result of the violation totalling $2,125.75. See Affidavit of
         Debra A. Thompson attached hereto. The amount of $2,125.75 shall be paid by
         Mr. Slavin directly to the law firm of Baker, McReynolds, O’Kane & Atkins, P.O.
         Box 1708, Knoxville, Tennessee, 37901-1708, within thirty (30) days of the entry
         of this Order.

       We first question whether the Trial Court could entertain a motion to reconsider after a notice
of appeal had been filed and, further, even in the absence of a notice of appeal whether the Plaintiffs
were entitled to file the motion seeking reconsideration of their previous motion to alter and amend.
It would seem to us that if this is permissible aggrieved parties could file multiple motions to
reconsider, which could delay resolution of the dispute between them indefinitely.

       Finally, as to this point, we believe the most compelling reason for rejecting issue two is
that–and we repeat for emphasis–the sanctions were against counsel for the Plaintiffs. However, the
notice of appeal lists only Plaintiffs Sammy W. Vest, Cheryl D. Travis, Anglia M. Somner and
Danny W. Vest as the appealing parties.

        For the foregoing reasons the judgment of the Trial Court is affirmed and the cause remanded
for collection of the sanctions imposed and collection of costs below. Costs of appeal are adjudged
against Sammy W. Vest, Anglia M. Somner, Cheryl D. Travis, Danny W. Vest and their surety.



                                               _________________________________________
                                               HOUSTON M. GODDARD, PRESIDING JUDGE




                                                  -3-